UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6841


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ASHLEY REGINA GOOCH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:16-cr-00025-WO-1)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ashley Regina Gooch, Appellant Pro Se. Ripley Eagles Rand, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ashley Regina Gooch appeals the district court’s orders denying her motions for

reduction of sentence, 18 U.S.C. § 3582(c) (2012), and for reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Gooch, No. 1:16-cr-00025-WO-1 (M.D.N.C.

May 17, 2017; June 22, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2